        Case 3:19-cv-00516-SDD-SDJ              Document 47        02/17/20 Page 1 of 23




                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA

CYNTHIA SPOON, SOPHIA COOK-         *     CIVIL ACTION
PHILLIPS, and ERIC MOLL,            *
                                    *     NO.: 3:19-cv-00516-SDD-EWD
      Plaintiffs,                   *
                                    *     JUDGE: SHELLY D. DICK
VERSUS                              *
BAYOU BRIDGE PIPELINE LLC,          *     MAGISTRATE JUDGE:
HUB ENTERPRISES, INC., P&P          *     ERIN WILDER-DOOMES
OFFICER HERMAN MATHERNE,            *
P&P OFFICER MARK WARD, P&P          *
OFFICER JON BARBERA, P&P            *
OFFICER HEATHER M.                  *
PENNINGTON, P&P OFFICER             *
DOE 1, P&P OFFICER DOE 2,           *
SHERIFF RONALD THERIOT, and         *
DEPUTY SHERIFF DOES 1-10            *
******************************************************************************
    ANSWER TO COMPLAINT AND FIRST AMENDED COMPLAINT

       NOW INTO COURT, through undersigned counsel, come defendants, HEATHER

PENNINGTON, HERMAN MATHERNE, JON BARBERA, MARK WARD, ANGELA

ADAMS, and DOUGLAS BLACK, who, in response to Plaintiffs’ Complaint and First Amended

Complaint, deny each and every allegation contained therein, except those that may be expressly

admitted, as follows:

                                   ANSWER TO COMPLAINT

                                                   1.

       Paragraph 1 of Plaintiffs’ Complaint is denied.

                                                   2.

       Paragraph 2 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                   3.

       Paragraph 3 of Plaintiffs’ Complaint does not require an answer from defendants herein.




                                                   1
           Case 3:19-cv-00516-SDD-SDJ                Document 47         02/17/20 Page 2 of 23




                                                        4.

           Paragraph 4 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        5.

           Paragraph 5 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        6.

           Paragraph 6 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        7.

           Paragraph 7 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        8.

           Paragraph 8 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        9.

           The residency and employment status of defendant Barbera is admitted. The remaining allegations

are denied.

                                                       10.

           The residency and employment status of defendant Matherne is admitted. The remaining

allegations are denied.

                                                       11.

           The residency and employment status of defendant Pennington is admitted. The remaining

allegations are denied.



                                                        2
           Case 3:19-cv-00516-SDD-SDJ                 Document 47         02/17/20 Page 3 of 23




                                                        12.

           The residency and employment status of defendant Ward is admitted. The remaining allegations

are denied.

                                                        13.

           Paragraph 13 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                        14.

           Paragraph 14 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                        15.

           Paragraph 15 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                        16.

           Paragraph 16 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                        17.

           Paragraph 17 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        18.

           Paragraph 18 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        19.

           Paragraph 19 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        20.

           Paragraph 20 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        21.

           Paragraph 21 of Plaintiffs’ Complaint is denied.

                                                         3
           Case 3:19-cv-00516-SDD-SDJ                 Document 47         02/17/20 Page 4 of 23




                                                        22.

           Paragraph 22 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        23.

           Paragraph 23 calls for a legal conclusion and requires no answer from defendants herein.

                                                        24.

           Paragraph 24 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        25.

           Paragraph 25 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        26.

           Paragraph 26 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        27.

           Paragraph 27 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        28.

           Paragraph 28 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        29.

           Paragraph 29 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.




                                                         4
           Case 3:19-cv-00516-SDD-SDJ                 Document 47         02/17/20 Page 5 of 23



                                                        30.

           Paragraph 30 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        31.

           Paragraph 31 of Plaintiffs’ Complaint is admitted.

                                                        32.

           Paragraph 32 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        33.

           Paragraph 33 of Plaintiffs’ Complaint is denied as written.

                                                        34.

           Paragraph 34 of Plaintiffs’ Complaint is denied

                                                        35.

           Paragraph 35 of Plaintiffs’ Complaint is denied as written.

                                                        36.

           Paragraph 36 of Plaintiffs’ Complaint is denied as written.

                                                        37.

           Paragraph 37 of Plaintiffs’ Complaint is denied as written.

                                                        38.

           Paragraph 38 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        39.

           Paragraph 39 of Plaintiffs’ Complaint is denied as written.

                                                        40.

           Paragraph 40 of Plaintiffs’ Complaint is denied as written.



                                                         5
           Case 3:19-cv-00516-SDD-SDJ                 Document 47         02/17/20 Page 6 of 23



                                                        41.

           Paragraph 41 of Plaintiffs’ Complaint is denied as written.

                                                        42.

           Paragraph 42 of Plaintiffs’ Complaint is denied as written.

                                                        43.

           Paragraph 43 of Plaintiffs’ Complaint is denied as written.

                                                        44.

           Paragraph 44 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        45.

           Paragraph 45 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        46.

           Paragraph 46 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        47.

           Paragraph 47 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        48.

           Paragraph 48 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        49.

           Paragraph 49 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.




                                                         6
           Case 3:19-cv-00516-SDD-SDJ                 Document 47         02/17/20 Page 7 of 23



                                                        50.

           Paragraph 50 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        51.

           Paragraph 51 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        52.

           Paragraph 52 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        53.

           Paragraph 53 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        54.

           Paragraph 54 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        55.

           Paragraph 55 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        56.

           Paragraph 56 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        57.

           Paragraph 57 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.




                                                         7
           Case 3:19-cv-00516-SDD-SDJ                 Document 47         02/17/20 Page 8 of 23



                                                        58.

           Paragraph 58 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        59.

           Paragraph 59 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        60.

           Paragraph 60 of Plaintiffs’ Complaint calls for a legal conclusion and is denied.

                                                        61.

           Paragraph 61 of Plaintiffs’ Complaint calls for a legal conclusion and is denied.

                                                        62.

           Paragraph 62 of Plaintiffs’ Complaint is denied.

                                                        63.

           Paragraph 63 of Plaintiffs’ Complaint calls for a legal conclusion and is denied.

                                                        64.

           Paragraph 64 of Plaintiffs’ Complaint calls for a legal conclusion and is denied.

                                                        65.

           Paragraph 65 of Plaintiffs’ Complaint calls for a legal conclusion and is denied.

                                                        66.

           Paragraph 66 of Plaintiffs’ Complaint is denied.

                                                        67.

           Paragraph 67 of Plaintiffs’ Complaint calls for a legal conclusion and is denied.

                                                        68.

           Paragraph 68 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                        69.

           Paragraph 69 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                         8
        Case 3:19-cv-00516-SDD-SDJ                Document 47         02/17/20 Page 9 of 23



                                                    70.

        Paragraph 70 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                    71.

        Paragraph 71 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                    72.

        Paragraph 72 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                    73.

        Paragraph 73 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                    74.

        Paragraph 74 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                    75.

        Paragraph 75 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                    76.

        Paragraph 76 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                    77.

        Paragraph 77 of Plaintiffs’ Complaint calls for a legal conclusion and is denied.

                                                    78.

        Paragraph 78 of Plaintiffs’ Complaint calls for a legal conclusion and requires no answer from

defendants herein.

                                                    79.

        Paragraph 79 of Plaintiffs’ Complaint calls for a legal conclusion and is denied.

                                                    80.

        Paragraph 80 of Plaintiffs’ Complaint calls for a legal conclusion and is denied.

                                                    81.

        Paragraph 81 of Plaintiffs’ Complaint calls for a legal conclusion and requires no answer from

defendants herein.

                                                     9
           Case 3:19-cv-00516-SDD-SDJ                Document 47        02/17/20 Page 10 of 23



                                                       82.

           Paragraph 82 of Plaintiffs’ Complaint calls for a legal conclusion and is denied.

                                                       83.

           Paragraph 83 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                       84.

           Paragraph 84 of Plaintiffs’ Complaint calls for a legal conclusion and is denied.

                                                       85.

           Paragraph 85 of Plaintiffs’ Complaint calls for a legal conclusion and requires no answer from

defendants herein.

                                                       86.

           Paragraph 86 of Plaintiffs’ Complaint calls for a legal conclusion and is denied.

                                                       87.

           Defendants specifically deny any and all relief prayed for by Plaintiffs.

                                                       88.

           Defendants demand a trial by jury on all issues so triable.



                         ANSWER TO FIRST AMENDED COMPLAINT
                                                        1.

           Paragraph 1 of Plaintiffs’ Complaint is denied.

                                                        2.

           Paragraph 2 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                        3.

           Paragraph 3 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                        4.

           Paragraph 4 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        10
           Case 3:19-cv-00516-SDD-SDJ                Document 47        02/17/20 Page 11 of 23



                                                        5.

           Paragraph 5 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        6.

           Paragraph 6 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        7.

           Paragraph 7 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        8.

           Paragraph 8 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        9.

           The residency and employment status of defendant Adams is admitted. The remaining allegations

are denied.

                                                       10.

           The residency and employment status of defendant Barbera is admitted. The remaining allegations

are denied.

                                                       11.

           The residency and employment status of defendant Black is admitted. The remaining allegations

are denied.

                                                       12.

           The residency and employment status of defendant Matherne is admitted. The remaining

allegations are denied.




                                                        11
        Case 3:19-cv-00516-SDD-SDJ              Document 47        02/17/20 Page 12 of 23



                                                  13.

        The residency and employment status of defendant Pennington is admitted. The remaining

allegations are denied.

                                                  14.

        The residency and employment status of defendant Ward is admitted. The remaining allegations

are denied.

                                                  15.

        Paragraph 15 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                  16.

        Paragraph 16 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                  17.

        Paragraph 17 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                  18.

        Paragraph 18 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                  19.

        Paragraph 19 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                  20.

        Paragraph 20 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                  21.

        Paragraph 21 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                  22.

        Paragraph 22 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                  23.

        Paragraph 23 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                  24.

        Paragraph 24 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                  12
           Case 3:19-cv-00516-SDD-SDJ                Document 47         02/17/20 Page 13 of 23



                                                        25.

           Paragraph 25 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        26.

           Paragraph 26 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        27.

           Paragraph 27 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        28.

           Paragraph 28 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        29.

           Paragraph 29 of Plaintiffs’ Complaint is denied.

                                                        30.

           Paragraph 30 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        31.

           Paragraph 31 calls for a legal conclusion and requires no answer from defendants herein.

                                                        32.

           Paragraph 32 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        33.

           Paragraph 33 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.



                                                        13
           Case 3:19-cv-00516-SDD-SDJ                Document 47         02/17/20 Page 14 of 23



                                                        34.

           Paragraph 34 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.



                                                        35.

           Paragraph 35 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        36.

           Paragraph 36 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        37.

           Paragraph 37 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        38.

           Paragraph 38 of Plaintiffs’ Complaint is admitted.

                                                        39.

           Paragraph 39 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        40.

           Paragraph 40 of Plaintiffs’ Complaint is denied as written.

                                                        41.

           Paragraph 41 of Plaintiffs’ Complaint is denied

                                                        42.

           Paragraph 42 of Plaintiffs’ Complaint is denied as written.

                                                        43.

           Paragraph 43 of Plaintiffs’ Complaint is denied as written.

                                                        14
           Case 3:19-cv-00516-SDD-SDJ                Document 47         02/17/20 Page 15 of 23



                                                        44.

           Paragraph 44 of Plaintiffs’ Complaint is denied as written.

                                                        45.

           Paragraph 45 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        46.

           Paragraph 46 of Plaintiffs’ Complaint is denied as written.

                                                        47.

           Paragraph 47 of Plaintiffs’ Complaint is denied as written.

                                                        48.

           Paragraph 48 of Plaintiffs’ Complaint is denied as written.

                                                        49.

           Paragraph 49 of Plaintiffs’ Complaint is denied as written.

                                                        50.

           Paragraph 50 of Plaintiffs’ Complaint is denied as written.

                                                        51.

           Paragraph 51 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        52.

           Paragraph 52 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        53.

           Paragraph 53 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.




                                                        15
           Case 3:19-cv-00516-SDD-SDJ                Document 47         02/17/20 Page 16 of 23



                                                        54.

           Paragraph 54 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.



                                                        55.

           Paragraph 55 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        56.

           Paragraph 56 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        57.

           Paragraph 57 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        58.

           Paragraph 58 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        59.

           Paragraph 59 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        60.

           Paragraph 60 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        61.

           Paragraph 61 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.



                                                        16
           Case 3:19-cv-00516-SDD-SDJ                Document 47         02/17/20 Page 17 of 23



                                                        62.

           Paragraph 62 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        63.

           Paragraph 63 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        64.

           Paragraph 64 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        65.

           Paragraph 65 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        66.

           Paragraph 66 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        67.

           Paragraph 67 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        68.

           Paragraph 68 of Plaintiffs’ Complaint is denied for lack of sufficient information to justify a belief

therein.

                                                        69.

           Paragraph 69 of Plaintiffs’ Complaint calls for a legal conclusion and is denied.

                                                        70.

           Paragraph 70 of Plaintiffs’ Complaint calls for a legal conclusion and is denied.



                                                        17
Case 3:19-cv-00516-SDD-SDJ               Document 47         02/17/20 Page 18 of 23



                                            71.

Paragraph 71 of Plaintiffs’ Complaint is denied.

                                            72.

Paragraph 72 of Plaintiffs’ Complaint calls for a legal conclusion and is denied.

                                            73.

Paragraph 73 of Plaintiffs’ Complaint calls for a legal conclusion and is denied.

                                            74.

Paragraph 74 of Plaintiffs’ Complaint calls for a legal conclusion and is denied.

                                            75.

Paragraph 75 of Plaintiffs’ Complaint is denied.

                                            76.

Paragraph 76 of Plaintiffs’ Complaint calls for a legal conclusion and is denied.

                                            77.

Paragraph 77 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                            78.

Paragraph 78 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                            79.

Paragraph 79 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                            80.

Paragraph 80 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                            81.

Paragraph 81 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                            82.

Paragraph 82 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                            83.

Paragraph 83 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                            18
       Case 3:19-cv-00516-SDD-SDJ                Document 47         02/17/20 Page 19 of 23



                                                    84.

        Paragraph 84 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                    85.

        Paragraph 85 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                    86.

        Paragraph 86 of Plaintiffs’ Complaint calls for a legal conclusion and is denied.

                                                    87.

        Paragraph 87 of Plaintiffs’ Complaint calls for a legal conclusion and requires no answer from

defendants herein.

                                                    88.

        Paragraph 88 of Plaintiffs’ Complaint calls for a legal conclusion and is denied.

                                                    89.

        Paragraph 89 of Plaintiffs’ Complaint calls for a legal conclusion and is denied.

                                                    90.

        Paragraph 90 of Plaintiffs’ Complaint calls for a legal conclusion and requires no answer from

defendants herein.

                                                    91.

        Paragraph 91 of Plaintiffs’ Complaint calls for a legal conclusion and is denied.

                                                    92.

        Paragraph 92 of Plaintiffs’ Complaint does not require an answer from defendants herein.

                                                    93.

        Paragraph 93 of Plaintiffs’ Complaint calls for a legal conclusion and is denied.

                                                    94.

        Paragraph 94 of Plaintiffs’ Complaint calls for a legal conclusion and requires no answer from

defendants herein.



                                                    19
       Case 3:19-cv-00516-SDD-SDJ               Document 47         02/17/20 Page 20 of 23



                                                   95.

       Paragraph 95 of Plaintiffs’ Complaint calls for a legal conclusion and is denied.

                                                   96.

       Defendants specifically deny any and all relief prayed for by Plaintiffs.

                                                   97.

       Defendants demand a trial by jury on all issues so triable.

                                   AFFIRMATIVE DEFENSES

       In further answering the Complaint, defendants assert the following defenses:

                                         FIRST DEFENSE

                                      (Failure to State a Claim)

       Plaintiffs’ Complaint fails to state a claim upon which relief can be granted because there

are insufficient factual allegations showing that Defendants violated any of Plaintiffs’ civil rights

under the United States Constitution, or applicable federal law.

                                        SECOND DEFENSE

       If Defendants are found by the Court to have violated Plaintiffs’ civil rights, which is

denied, then each such defendant is immune from a judgment for damages because each defendant

acted at all times reasonably and in good faith and in accordance with federal and state law and

department rules and regulations. Defendants’ conduct did not violate any clearly established

constitutional or statutory rights of Plaintiff of which a reasonable person would have known. Said

Defendants further show that their belief in the lawfulness of their actions was a reasonable belief

and for that reason they are entitled to absolute and/or qualified immunity from liability under the

provisions of Title 42 U.S.C. § 1983.




                                                   20
       Case 3:19-cv-00516-SDD-SDJ              Document 47         02/17/20 Page 21 of 23




                                        THIRD DEFENSE

       Defendants are entitled to Eleventh Amendment Immunity. Eleventh Amendment

immunity applies to state officials and employees in their official capacity for monetary damages.



                                       FOURTH DEFENSE

       Plaintiff is not entitled to monetary, injunctive or declaratory relief. Plaintiff is not entitled

to any monetary relief, pre-judgment interest, post-judgment interest, nor is he entitled to an award

of costs or attorneys’ fees under 42 U.S.C. § 1988 or any other applicable law.

                                         FIFTH DEFENSE

       To the extent the Defendants are sued in their official capacity, they are not liable under

Section 1983 for monetary damages. Neither the state or an official in their official capacities are

a “person” for purposes of Section 1983. Will v. Michigan Dept. Of State Police, 109 S. Ct. 2304

(1989). To the extend the officials are sued in their personal capacity, plaintiffs have failed to

alleged any specific acts on behalf of those defendants.

                                         SIXTH DEFENSE

       Some of the claims set forth in the Complaint have prescribed, in whole or in part, by the

applicable statute of limitations and/or prescription.

                                      SEVENTH DEFENSE

       Plaintiffs’ First Amendment rights were not violated; plaintiffs were not engaging in

“peaceful protests” but were attempting to obstruct the construction of a pipeline while trespassing

on private property.




                                                  21
       Case 3:19-cv-00516-SDD-SDJ              Document 47       02/17/20 Page 22 of 23




                                       EIGHTH DEFENSE

       In the alternative, if any defendant is found to have violated the Plaintiff’s civil rights and

is not entitled to qualified immunity, the Plaintiff contributed to his own injuries and/or damages

through his own intentional and/or negligent acts and/or failure to conduct himself in a reasonable

manner.



                                        NINTH DEFENSE

       All actions taken by the Defendants were taken in good faith, under the law, with probable

cause, and without malice.

                                        TENTH DEFENSE

       To the extent plaintiffs are prosecuted for their crimes, this suit is barred under Heck v.

Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).

                                     ELEVENTH DEFENSE

       Defendants are entitled to discretionary immunity contained in La. R.S. 9:2798.1.

                                      TWELFTH DEFENSE

       Defendants plead the statutory limitations of liability contained in La. R.S. 13:5106 and

13:5112, as well as any other statutory or jurisprudential limitation of liability available under the

law.

                                   THIRTEENTH DEFENSE

       Defendants reserve the right to supplement and/or amend their affirmative defenses.

       WHEREFORE, defendants, HEATHER PENNINGTON, HERMAN MATHERNE, JON

BARBERA, MARK WARD, ANGELA ADAMS, and DOUGLAS BLACK, pray that this

Answer to plaintiff’s Complaint and First Amended Complaint be deemed good and sufficient and


                                                 22
       Case 3:19-cv-00516-SDD-SDJ             Document 47       02/17/20 Page 23 of 23




that after all due proceedings and legal delays are had, there be judgment rendered in favor of

defendants and against plaintiff, rejecting and denying the plaintiff’s claims, and that this suit be

dismissed at plaintiffs’ costs;

       AND FOR ALL GENERAL AND EQUITABLE RELIEF

                                              RESPECTFULLY SUBMITTED,

                                              JEFF LANDRY
                                              ATTORNEY GENERAL



                                              BY: s/Andrew Blanchfield
                                                 ANDREW BLANCHFIELD, T.A. (#16812)
                                                 Email: ablanchfield@keoghcox.com
                                                 CHELSEA A. PAYNE (#35952)
                                                 Email: cpayne@keoghcox.com
                                                 701 Main Street (70802)
                                                 Post Office Box 1151
                                                 Baton Rouge, Louisiana 70821
                                                 Telephone: (225) 383-3796
                                                 Facsimile: (225) 343-9612

                                  CERTIFICATE OF SERVICE

       I hereby certify that I have this date electronically filed the foregoing with the Clerk of
Court by utilizing the CM/ECF system, and a copy of the above and foregoing was this day
forwarded by the Court’s ECF Delivery System to all counsel of record.

       Baton Rouge, Louisiana, this 17th day of February, 2020.

                                       s/Andrew Blanchfield
                                        Andrew Blanchfield




                                                 23
